Exhibit 25.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CHECK IF AN APPLICATION TO DETERMINE ELIGIBILITY OF A TRUSTEE PURSUANT TO SECTION 305(b)(2) DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly BANKERS TRUST COMPANY) (Exact name of trustee as specified in its charter) NEW YORK 13-4941247 (Jurisdiction of Incorporation or (I.R.S. Employer organization if not a U.S. national bank) Identification no.) 60 WALL STREET NEW YORK, NEW YORK (Address of principal (Zip Code) executive offices) Deutsche Bank Trust Company Americas Attention: Catherine Wang Legal Department 60 Wall Street, 36th Floor New York, New York 10005 (212) 250 – 7544 (Name, address and telephone number of agent for service) CBS CORPORATION CBS OPERATIONS INC. (Exact name of registrant as specified in its charter) (Exact name of registrant as specified in its charter) Delaware Delaware (State or other jurisdiction of incorporation or organization) (State or other jurisdiction of incorporation or organization) 04-2949533 13-3844753 (I.R.S. Employer Identification No.) (I.R.S. Employer Identification No.) 51 West 52nd Street 51 West 52nd Street New York, NY 10019 New York, NY 10019 (212) 975-4321 (212) 975-4321 (Address, including zip code, and telephone number, including area code, of Registrants’ principal executive offices) (Address, including zip code, and telephone number, including area code, of Registrants’ principal executive offices) Lawrence P. Tu Senior Executive Vice President and Chief Legal Officer CBS Corporation 51 West 52nd Street New York, New York 10019 (212) 975-4321 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: William J. Whelan, III, Esq. Cravath, Swaine & Moore LLP 825 Eighth Avenue NewYork, NewYork 10019 (212) 474-1000 Senior Subordinated Debt Securities (Title of the Indenture securities) Item 1. General Information. Furnish the following information as to the trustee. (a) Name and address of each examining or supervising authority to which it is subject. Name Address Federal Reserve Bank (2nd District) New York, NY Federal Deposit Insurance Corporation Washington, D.C. New York State Banking Department Albany, NY (b) Whether it is authorized to exercise corporate trust powers. Yes. Item 2. Affiliations with Obligor. If the obligor is an affiliate of the Trustee, describe each such affiliation. Not Applicable Item 3. -15. Not Applicable Item 16. List of Exhibits. Exhibit 1 - Restated Organization Certificate of Bankers Trust Company dated August6, 1998, Certificate of Amendment of the Organization Certificate of Bankers Trust Company dated September 25, 1998, Certificate of Amendment of the Organization Certificate of Bankers Trust Company dated December 16, 1998, and Certificate of Amendment of the Organization Certificate of Bankers Trust Company dated February 27, 2002- Incorporated herein by reference to Exhibit 1 filed with Form T-1 Statement, Registration No. 333-157637-01. Exhibit 2 - Certificate of Authority to commence business - Incorporated herein by reference to Exhibit 2 filed with Form T-1 Statement, Registration No. 333-157637-01. Exhibit 3 - Authorization of the Trustee to exercise corporate trust powers - Incorporated herein by reference to Exhibit 3 filed with Form T-1 Statement, Registration No. 333-157637-01. Exhibit 4 - Existing By-Laws of Deutsche BankTrust Company Americas, as amended on April 15, 2002 business - Incorporated herein by reference to Exhibit 4 filed with Form T-1 Statement, Registration No. 333-157637-01. Exhibit 5 - Not applicable. Exhibit 6 - Consent of Bankers Trust Company required by Section 321(b) of the Act. - business - Incorporated herein by reference to Exhibit 6 filed with Form T-1 Statement, Registration No. 333-157637-01. Exhibit 7 - The latest report of condition of Deutsche Bank Trust Company Americas dated as ofJune 30, 2014. Copy attached. Exhibit 8 - Not Applicable. Exhibit 9 - Not Applicable. SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939, as amended, the trustee, Deutsche Bank Trust Company Americas, a corporation organized and existing under the laws of the State of New York, has duly caused this statement of eligibility to be signed on its behalf by the undersigned, thereunto duly authorized, all in The City of New York, and State of New York, on this 31st day of October, 2014. DEUTSCHE BANK TRUST COMPANY AMERICAS By: /s/Carol Ng Name: Carol Ng Title: Vice President DEUTSCHE BANK TRUST COMPANY AMERICAS FFIEC 031 Page 16 of 79 Legal Title of Bank RC-1 NEW YORK City NY State Zip Code FDIC Certificate Number: 00623 Consolidated Report of Condition for Insured Banks and Savings Associations for June 30, 2014 All schedules are to be reported in thousands of dollars. Unless otherwise indicated, report the amount outstanding as of the last business day of the quarter. Schedule RC—Balance Sheet Dollar Amounts in Thousands RFCD Tril | Bil | Mil | Thou Assets 1. Cash and balances due from depository institutions (from Schedule RC-A): a. Noninterest-bearing balances and currency and coin (1) 1.a b. Interest-bearing balances (2) 1.b 2. Securities: a. Held-to-maturity securities (from Schedule RC-B, column A) 0 2.a b. Available-for-sale securities (from Schedule RC-B, column D) 0 2.b 3. Federal funds sold and securities purchased under agreements to resell: RCON a. Federal funds sold in domestic offices B987 116,000 3.a RCFD b. Securities purchased under agreements to resell (3) B989 3.b 4. Loans and lease financing receivables (from Schedule RC-C): a. Loans and leases held for sale 0 4.a b. Loans and leases, net of unearned income B528 4.b c. LESS: Allowance for loan and lease losses 4.c d. Loans and leases, net of unearned income and allowance (item 4.b minus 4.c) B529 4.d 5. Trading assets (from Schedule RC-D) 5 6. Premises and fixed assets (including capitalized leases) 6 7. Other real estate owned (from Schedule RC-M) 7 8. Investments in unconsolidated subsidiaries and associated companies 0 8 9. Direct and indirect investments in real estate ventures 0 9 10. Intangible assets: a. Goodwill 0 10.a b. Other intangible assets (from Schedule RC-M) 10.b 11. Other assets (from Schedule RC-F) 11 12. Total assets (sum of items 1 through 11) 12 Includes cash items in process of collection and unposted debits. (2) Includes time certificates of deposit not held for trading. Includes all securities resale agreements in domestic and foreign offices, regardless of maturity. DEUTSCHE BANK TRUST COMPANY AMERICAS FFIEC 031 Page 16a of 79 Legal Title of Bank RC-1a FDIC Certificate Number: 00623 Schedule RC—Continued Dollar Amounts in Thousands RCON Tril | Bil | Mil | Thou Liabilities Deposits: a. In domestic offices (sum of totals of columns A and C from Schedule RC-E, part I) 13.a (1) Noninterest-bearing (4) 13.a.1 (2) Interest-bearing 13.a.2 b. In foreign offices, Edge and Agreement subsidiaries, and IBFs RCFN (from Schedule RC-E, part II) 2200 13.b (1) Noninterest-bearing 13.b.1 (2) Interest-bearing 6636 0 13.b.2 Federal funds purchased and securities sold under agreements to repurchase: RCON a. Federal funds purchased in domestic offices (5) B993 14.a RCFD b. Securities sold under agreements to repurchase (6) B995 0 14.b 15. Trading liabilities (from Schedule RC-D) 15 16. Other borrowed money (includes mortgage indebtedness and obligations under capitalized leases) (from Schedule RC-M) 3190 16 17. and 18. Not applicable (4) Includes noninterest-bearing demand, time andsavings deposits. (5) Report overnight Federal Home Loan Bank advances in Schedule RC, item 16, “Other borrowed money.” (6) Includes all securities repurchase agreements in domestic and foreign offices, regardless of maturity. DEUTSCHE BANK TRUST COMPANY AMERICAS FFIEC 031 Page 17 of 79 Legal Title of Bank RC-2 FDIC Certificate Number: 00623 Dollar Amounts in Thousands RCFD Tril | Bil | Mil | Thou Liabilities Subordinated notes and debentures (1)
